Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-19-00647-CR

                                          Reynaldo POLENDO,
                                               Appellant

                                                  v.

                                          The STATE of Texas,
                                                Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CR-9032
                            Honorable Jefferson Moore, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 28, 2021

AFFIRMED

           Appellant Reynaldo Polendo appeals his conviction for aggravated robbery, claiming the

evidence that he exhibited a deadly weapon is legally insufficient, the trial court abused its

discretion in admitting evidence that Polendo committed two extraneous robberies, and he received

ineffective assistance of counsel. We affirm.

                                             BACKGROUND

           In the span of a week, Polendo walked into a Target, a Lowe’s, and a Marshalls, gathered

merchandise, and left the stores without paying. But these were not simple shoplifting trips. Each
                                                                                      04-19-00647-CR


time, on the way out, Polendo raised his shirt to display either a gun (according to some) or what

looked like a gun (according to others) or nothing at all (according to Polendo). Surveillance

videos of varying quality captured all three crimes. When interviewed by police, Polendo admitted

that the videos depicted him, that he stole merchandise, and that he lifted his shirt on the way out

of the stores. But he said that he only picked up his shirt “to scare” the employees—“I never had

no pistol. I never had no shape or form of a gun. . . . I would never bring a gun to steal anything.”

       In this trial, which was for the crime at Target, the trial court allowed the State to present

evidence of the Lowe’s and Marshalls robberies over Polendo’s objection. After hearing the

evidence, the jury convicted Polendo of aggravated robbery.             The trial court found the

enhancement paragraph true and sentenced him to forty years’ imprisonment and a $10,000 fine.

                                             ANALYSIS

                                   Sufficiency of the Evidence

       Polendo first argues that the evidence is legally insufficient to prove that he displayed a

firearm on his way out of Target. Unless another point on appeal warrants a new trial, he asks that

the judgment be reformed “to reflect a conviction for only simple robbery.”

                                        Standard of Review

       We review a challenge to the sufficiency of the evidence under the standard set forth in

Jackson v. Virginia, 443 U.S. 307 (1979). See Blea v. State, 483 S.W.3d 29, 33 (Tex. Crim. App.

2016). Under that standard, we examine all the evidence in the light most favorable to the verdict

and resolve all reasonable inferences from the evidence in the verdict’s favor to determine whether

any rational trier of fact could have found the essential elements of the charged offense beyond a

reasonable doubt. Nowlin v. State, 473 S.W.3d 312, 317 (Tex. Crim. App. 2015). In a legal-

sufficiency analysis, we do not ignore any evidence and view all the evidence in the light most

favorable to the verdict. Cary v. State, 507 S.W.3d 750, 759 n.8 (Tex. Crim. App. 2016). An


                                                -2-
                                                                                                   04-19-00647-CR


appellate court cannot act as a thirteenth juror and make its own assessment of the evidence.

Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App. 2018). Rather, a court’s role on appeal is

restricted to guarding against the rare occurrence when the factfinder does not act rationally. Id.

This rationality requirement is a key and explicit component of the Jackson sufficiency standard.

See Jackson, 443 U.S. at 319.

        A court conducting a sufficiency review must consider the cumulative force of all the

evidence, even evidence not properly admitted. Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim.

App. 2017); Thomas v. State, 444 S.W.3d 4, 8 (Tex. Crim. App. 2014). Additionally, direct and

circumstantial evidence are equally probative, and circumstantial evidence alone can be sufficient

to establish guilt. Nowlin, 473 S.W.3d at 317.

        “The trier of fact is the exclusive judge of the credibility and weight of the evidence and is

permitted to draw any reasonable inference from the evidence so long as it is supported by the

record.” Ramsey v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015). We must defer to its

determinations. Nowlin, 473 S.W.3d at 317. However, inferences based on mere speculation are

not sufficient to support a criminal conviction. Ramsey, 473 S.W.3d at 809.

                                                Applicable Law

        A person commits aggravated robbery if he commits robbery as defined in Section 29.021

and uses or exhibits a deadly weapon. TEX. PENAL CODE ANN. § 29.03(a)(2). A “deadly weapon”

means “a firearm or anything manifestly designed, made, or adapted for the purpose of inflicting

death or serious bodily injury.” TEX. PENAL CODE ANN. § 1.07(a)(17)(A).




1
 A person commits robbery if, while committing theft, and with intent to obtain or maintain control of the property,
he intentionally or knowingly threatens or places another in fear of imminent bodily injury or death. TEX. PENAL
CODE ANN. § 29.02(a)(2).


                                                       -3-
                                                                                       04-19-00647-CR


       A deadly weapon is used if it is “employed or utilized in order to achieve its purpose.”

Patterson v. State, 769 S.W.2d 938, 941 (Tex. Crim. App. 1989). A deadly weapon is exhibited if

it is “consciously shown or displayed during the commission of the offense.” Id. The statute

covers conduct that threatens deadly force, even if the actor has no intention to use deadly force.

Flores v. State, 620 S.W.3d 154, 159–60 (Tex. Crim. App. 2021). But it does not cover the waving

around of a fake gun, even if that action has the intended effect. Id. A reviewing court asks: (1)

whether the object is or could be a deadly weapon under the facts of the case; and (2) whether the

deadly weapon was “used” or “exhibited” during the offense. Id. at 158.

                                            Application

       The indictment alleged that Polendo, “while in the course of committing theft of property

and with intent to obtain and maintain control” of that property, “did intentionally and knowingly

threaten and place Iliana Dufek in fear of imminent bodily injury and death, and the defendant did

use and exhibit a deadly weapon, to-wit: A FIREARM.” Here, Polendo admitted to consciously

lifting his shirt to scare the witnesses but insisted he did not consciously show or display a firearm

because “[t]here was nothing there.”

       Iliana Dufek was the acting manager the night of June 18, when Polendo entered Target.

She testified that a loss protection team member who was leaving for the day had told her to keep

an eye on two men, one of whom was Polendo. Dufek communicated that message to team

members, who then reported back to her on the whereabouts and activities of Polendo and his

cohort. The men, who were in the store for 30–45 minutes, eventually stuffed merchandise into

off-the-shelf backpacks and a duffle bag and headed towards the exit without stopping to pay.

Dufek and another supervisor, Valerie Rodriguez, were waiting at the exit for them. Dufek was

prepared to ask to see receipts. But before she could, Polendo “lifted up his shirt and just showed

that he had something on him.” She described seeing “a handle of a weapon” that “appeared to be


                                                 -4-
                                                                                       04-19-00647-CR


a gun.” She “just froze and let him walk out.” Rodriguez similarly testified that Polendo made

“eye contact . . . and he just lifted his shirt and he walked out.” She saw “an item in his shorts that

was perfectly wrapped in the shape of a handgun.” On cross-examination, both Dufek and

Rodriguez admitted that they could not say for sure what they saw was a gun.

       Target district manager Adam Mendoza testified that when he interviewed Dufek and

Rodriguez in the following days, they were both still scared. Dufek, who was “into” CrossFit and

“generally pretty tough,” was “very shaken up, startled.” Rodriguez was “very scared” and “had

to take a leave of absence after the situation.” Mendoza’s opinion, after talking to the women and

watching the surveillance video, was that Polendo displayed a “pistol, a black pistol.” The

investigating detective, Orlando Torres, on the other hand, watched the surveillance video and said

that he saw a black object in Polendo’s waistband but could not be sure it was a gun. The jury saw

the surveillance video, which showed Polendo walking out of the store with a backpack and a

duffle bag. He raised his shirt and exposed a black item in his waistband. Although the video is

less than clear, the fact that it captured a dark object visible when Polendo raised his shirt

contradicts Polendo’s stance that nothing was there and supports Dufek’s testimony that there was

a gun. The jury could have reasonably inferred from the testimony and the surveillance video that

Polendo had a gun.

       We find the evidence legally sufficient to support the jury’s finding that Polendo

consciously displayed a deadly weapon during the Target robbery. We overrule his first issue.

                      The Trial Court’s Admission of Extraneous Evidence

       Next, Polendo argues the trial court erred in admitting evidence of the two other robberies

because they were inadmissible under Rules 404(b) and 403.




                                                 -5-
                                                                                       04-19-00647-CR


                             Standard of Review and Applicable Law

       Extraneous offense evidence is admissible under both Rules 404(b) and 403 if: (1) it is

relevant to a fact of consequence in the case apart from its tendency to prove conduct in conformity

with character; and (2) the probative value of it is not substantially outweighed by the danger of

unfair prejudice. Martin v. State, 173 S.W.3d 463, 467 (Tex. Crim. App. 2005); TEX. R. EVID.

404(b); TEX. R. EVID. 403. We review a trial court’s decision to admit evidence for an abuse of

discretion. Martin, 73 S.W.3d at 467. If the trial court’s ruling was within the zone of reasonable

disagreement and correct on any theory of law applicable to the case, we are required to uphold it.

Id.; Dossett v. State, 216 S.W.3d 7, 27 (Tex. App.—San Antonio 2006, pet. ref’d).

                                            Application

       At trial, Polendo consistently challenged whether he had a gun under his shirt. In voir dire,

counsel indicated that Polendo’s defense would be that he only pretended to have a gun, and, if

jurors believed that defense, then there might have been a robbery or a theft, but there was no

aggravated robbery.      On cross-examination, counsel teased out of Dufek and Rodriguez

admissions that they were not sure exactly what they saw. That theme continued through closing

argument, when counsel argued that Polendo “knows what he did, but he also knows what he did

not do. And he did not use or exhibit a firearm.”

       The jury also heard evidence about Polendo’s police interview, where he flatly denied that

he had a gun. After being shown still photographs from the surveillance video, he told the officers,

“I understand photo shop.” He admitted that it was him in the photographs, that he had a “surround

sound” in the bags he left Target with, and that he lifted his shirt as he left, but he said, “there’s

nothing there.” He added, “I’m gonna let you know something man, I’m a pro at this shit.” “I

already know how asset protection works. Why would I bring a gun into play if I can get away

with it?” “I picked up my shirt just to scare them bro.” He repeatedly told the officers “that’s not


                                                 -6-
                                                                                     04-19-00647-CR


aggravated.” At one point he said, “Aggravated robbery is this,” and he raised his hands

perpendicular to his body and gestured as if he were pointing a gun.

       The State contends it introduced extraneous offense evidence to rebut Polendo’s defense

that he “would never bring a gun to steal anything.” The State offered evidence that Polendo used

or exhibited a gun when committing two other robberies the same week as the Target robbery.

The trial court admitted the evidence over Polendo’s Rule 404(b) and 403 objections.

       First, the jury heard about the June 13 robbery at the Lowe’s. A loss prevention officer

had put out word to look for “a couple of guys in the store that were—looked kind of suspicious

and were getting some power tools.” Cashier Jasmine Balboa testified that as Polendo approached,

she asked him, “Can I help you?” Polendo lifted his shirt and said, “I don’t want any problems.”

Balboa realized “he ha[d] a gun in his pants” and so she “basically just let him go through.” Pro

Contractor Salesman Ismael Lopez was waiting for the men by the exit. Lopez saw the men walk

past Balboa towards the exit carrying DeWalt tool kits. Lopez asked Polendo if he needed help,

Polendo “raised up his shirt. . . [and] exposed the gun, [so Lopez] let him go through.” The

surveillance video captured Polendo raising his shirt to show a black object in his waistband and

Lopez waving the men through on either side of him.

       Second, the jury heard about the June 18 robbery at the Marshalls. Crystal Garcia, a loss

prevention training specialist, testified that she watched Polendo from her office on CCTV.

Polendo was in the store about fifteen minutes putting items in a shopping cart, including an

insulated tote and fragrance kits. Polendo eventually got in the line to pay. There, he took out the

tote, stuffed the kits into it, and walked out of the line in the opposite direction, leaving the

shopping cart behind. He showed the Marshalls associate near the exit “the item in his shorts.”

Garcia then ran out of her office and saw Polendo go out the glass doors, where another associate,

Lance, was waiting. “Mr. Polendo was still holding his shirt, moving out of the way of Lance.”


                                                -7-
                                                                                      04-19-00647-CR


And Lance was frightened. “His hands were up, he had a scared expression, quickly walked

towards me stating, Gun, gun, gun.” The surveillance video captured Polendo lifting his shirt, and,

again, a black item was visible in his waistband.

       The trial court did not abuse its discretion in admitting this evidence over Polendo’s

objections. First, the evidence was admissible under Rule 404(b), which precludes the admission

of evidence of a crime, wrong, or act solely to prove a person’s character to show that he acted in

conformity with that character on a particular occasion but allows for such evidence to be admitted

for other purposes, “such as proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” TEX. R. EVID. 404(b)(2). Those listed purposes

“are neither mutually exclusive nor collectively exhaustive.” De La Paz v. State, 279 S.W.3d 336,

343 (Tex. Crim. App. 2009). So, while evidence of a crime, wrong, or other act is not admissible

solely to prove “once a thief, always a thief,” it may be admissible for another purpose, such as to

“rebut a defensive issue that negates one of the elements of the offense.” Daggett v. State, 187

S.W.3d 444, 452 (Tex. Crim. App. 2005); De La Paz, 279 S.W.3d at 343.

       Here, Polendo’s defense was that he was just pretending to display a gun. That defense

was less credible in the face of evidence that he had just displayed a gun while committing the

same exact crime at two other retail stores—one on the very same day. See Dabney v. State, 492

S.W.3d 309, 317 (Tex. Crim. App. 2016).

       For similar reasons, the extraneous offenses were admissible under the doctrine of chances.

Evidence of a defendant’s particular modus operandi—his distinctive and idiosyncratic manner of

committing criminal acts—is admissible as a recognized exception to rule 404(b)’s general

exclusion of extraneous offense evidence, so long as the modus operandi tends to prove a material

fact at issue, other than propensity. Casey v. State, 215 S.W.3d 870, 881 (Tex. Crim. App. 2007).

The doctrine of chances is a theory of logical relevance that rests on the objective improbability of


                                                -8-
                                                                                                    04-19-00647-CR


the same rare misfortune befalling one individual over and over. That is, “highly unusual events

are unlikely to repeat themselves inadvertently or by happenstance.” De La Paz, 279 S.W.3d at

347 (citing 2 John Wigmore, EVIDENCE § 302 at 241 (Chadbourn rev. 1979)). Evidence of a

defendant’s particular modus operandi is admissible under the doctrine of chances to prove, inter

alia, the corpus delicti (the crime itself) or intent. Casey, 215 S.W.3d at 881.

         While Polendo’s defense was that he “would never bring a gun to steal anything” and that

he was only pretending to have a gun, some Target witnesses believed he had a gun. That he was

only pretending becomes less likely in light of the similarly committed extraneous offenses. See

Sifuentes v. State, 494 S.W.3d 806, 815–18 (Tex. App.—Houston [14th Dist.] 2016, no pet.)

(similar extraneous robberies in which appellant “purported to sell phones to other victims and

quickly accelerated his car after gaining possession of their money, with the result that they were

injured by appellant’s vehicle striking them or dragging them into the street” admissible under

doctrine of chances to show appellant’s intent to threaten or place victim in fear of imminent bodily

injury or death in a new robbery case committed the same way). 2

         Second, the evidence was not barred by Rule 403, which grants the trial court discretion to

exclude relevant evidence if “its probative value is substantially outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay, or

needlessly presenting cumulative evidence.” TEX. R. EVID. 403; see Gigliobianco v. State, 210

S.W.3d 637, 641–42 (Tex. Crim. App. 2006).

         Here, the evidence was probative, and the State needed it—this evidence cast considerable

doubt on Polendo’s claim that he did not display a firearm. That claim was plausible, given the


2
  In Sifuentes, as here, the defendant admitted he meant to steal the complainant’s property but denied he intended to
injure or threaten the complainant with injury. Sifuentes, 494 S.W.3d at 816. The court held that the “evidence that
appellant had on other occasions committed similar offenses to the one he is charged with serves to reduce the
possibility that the act in question was done with innocent intent.” Id.


                                                        -9-
                                                                                    04-19-00647-CR


equivocation of the witnesses, the quality of the surveillance video, and Detective Torres’

testimony that when he reviewed that video, he could not see that the black object was a gun. And

there was not a danger of unfair prejudice. There is no indication in the record, as there was for

the Target robbery, that the witnesses to the Lowe’s and Marshalls robberies were especially

traumatized by the crimes. The videos in the extraneous cases reflect that loss protection officers

were present, directing and supporting the effected employees. See Newbury v. State, 135 S.W.3d

22, 43 (Tex. Crim. App. 2004) (danger of “unfair prejudice” arises if the evidence suggests a

decision on an improper basis like an emotional one).

       Rather than distracting the jury from the main issue, this evidence brought that issue into

sharp focus. The jury heard evidence on a single day. Three quarters of the day was spent on the

Target robbery; one quarter was spent on the Lowe’s and Marshalls robberies. Although this is a

fair amount of time, this was a simple, straightforward case. See Sifuentes, 494 S.W.3d at 817.

       Under these circumstances, the trial court’s decision to admit the extraneous offense

evidence was not outside the zone of disagreement. We overrule Polendo’s second issue.

                                Ineffective Assistance of Counsel

       In his final issue, Polendo complains of five acts or omissions of counsel that he argues

undermine confidence in the outcome of the proceeding.

                             Standard of Review and Applicable Law

       To prevail on a claim of ineffective assistance of counsel, an appellant must demonstrate

deficient performance and prejudice. Miller v. State, 548 S.W.3d 497, 499 (Tex. Crim. App. 2018).

An appellant “bears the burden of proving by a preponderance of the evidence that counsel was

ineffective.” Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

       To establish deficient performance, an appellant must show counsel’s assistance “fell

below an objective standard of reasonableness.” Id. at 812. To establish prejudice, he “must show


                                               - 10 -
                                                                                       04-19-00647-CR


a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. “If the deficient performance might have affected a guilty verdict,

the question is whether there is a reasonable probability that, absent the errors, the factfinder would

have had a reasonable doubt respecting guilt.” Miller, 548 S.W.3d at 499 (internal quotation marks

omitted). An appellant must overcome the “strong presumption that counsel’s conduct fell within

the wide range of reasonable professional assistance.” Thompson, 9 S.W.3d at 813. To defeat this

presumption, “the record must affirmatively demonstrate the alleged ineffectiveness.” Id. at 814

(internal quotation marks omitted).

       “Trial counsel should generally be given an opportunity to explain his actions before being

found ineffective.” Prine v. State, 537 S.W.3d 113, 117 (Tex. Crim. App. 2017). “In the face of

an undeveloped record, counsel should be found ineffective only if his conduct was so outrageous

that no competent attorney would have engaged in it.” Id. (internal quotation marks omitted). “A

substantial risk of failure accompanies an appellant’s claim of ineffective assistance of counsel on

direct appeal.” Thompson, 9 S.W.3d at 813. “In the majority of instances, the record on direct

appeal is simply undeveloped and cannot adequately reflect the failings of trial counsel.” Id. at

813–14. Our review is highly deferential and presumes that counsel’s actions fell within the wide

range of reasonable and professional assistance. Id. at 813.

                                             Application

       Polendo first argues that counsel was deficient in failing to object when the State asked an

improper commitment question during voir dire. A commitment question is one that commits a

prospective juror to resolve or refrain from resolving an issue a certain way after learning a

particular fact. Standefer v. State, 59 S.W.3d 177, 179 (Tex. Crim. App. 2001). A commitment




                                                 - 11 -
                                                                                       04-19-00647-CR


question is proper only if it includes facts—and only those facts—that lead to a valid challenge for

cause. Id. at 182–83.

        At voir dire, the prosecutor described a bank robbery case he tried in which a teller said the

defendant opened his jacket and displayed what looked to be a gun. The prosecutor said that jurors

in that case told him after the trial that they believed the teller and that was enough for the jury to

find him guilty. The prosecutor then asked the panelists, “Is there anyone here who disagrees with

that or who says, You know what, law enforcement, police, prosecutors, someone should have

brought that weapon to show the jury? Can everyone see why they still found that individual

guilty? How about the opposite? Does anyone disagree with the outcome?” No panelist

responded and the prosecutor moved on.

        Polendo argues the hypothetical the prosecutor posed “did more than just demonstrate that

a weapon need not be produced; rather, it served to commit the prospective jurors that a ‘teller’s

word’ should be sufficient to prove that a gun was in fact exhibited. Here, the ‘bank tellers’ were

Iliana Dufek and Valerie Rodriguez.” He claims the prosecutor doubled down on the objectionable

hypothetical in closing when he argued, “But when I asked you in voir dire: Is just showing a gun

or flashing a gun, displaying a gun enough? Every single one of you said yes. So I’m going to

ask you to stick to that.”

        To the degree the State was testing whether a potential juror would require the State to

produce a deadly weapon in this deadly weapon case, it was not an improper commitment question.

The State sought to identify a prospective juror who would require the State to produce more

evidence than what is required by law. See Mason v. State, 116 S.W.3d 248, 254–55 (Tex. App.—

Houston [14th Dist.] 2003, pet. ref’d) (asking panelists whether they could convict without DNA

or medical evidence was commitment question but was not improper because it would support a




                                                 - 12 -
                                                                                                     04-19-00647-CR


valid challenge for cause). We cannot conclude trial counsel was deficient for failing to object to

this aspect of the State’s question. 3

         Polendo’s second and third complaints involve what he describes as “wrongful challenges”

to State’s Exhibits 1 and 2—the Target surveillance video and Polendo’s custodial statement.

Counsel challenged the surveillance video on chain of custody grounds, and the custodial

statement on Fifth and Sixth Amendment grounds. Neither objection was itself unreasonable. As

Polendo points out, gaps in the chain of custody affect the weight to be given the evidence and not

its admissibility. Mitchell v. State, 419 S.W.3d 655, 660 (Tex. App.—San Antonio 2013, pet.

ref’d). But such gaps may be brought out and argued by the parties. Druery v. State, 225 S.W.3d

491, 503–04 (Tex. Crim. App. 2007). And, as the State notes, counsel might have objected on

chain of custody grounds to create confusion among the jurors and encourage them to give less

weight to the surveillance video. Likewise, because Polendo asked to have his “lawyer present”

at the beginning of the custodial interview and the officers made some statements before Polendo

clarified that he wanted to talk to them, counsel’s objection to the statement on constitutional

grounds was not facially frivolous. Neither objection was treated as such by either the State or the

trial court. Again, Polendo has not overcome the presumption that counsel’s performance was

reasonable and professional.

         Polendo’s fourth complaint involves counsel’s failure to object during Detective Orlando

Torres’ testimony that district manager Mendoza told Torres that Target personnel had recognized

Polendo from prior acts of theft at Target. The record reflects that the first time this evidence was




3
  Even if the hypothetical contained an improper commitment aspect—an aspect that just went to an individual’s
threshold for reasonable doubt—counsel may have chosen not to object because the point was irrelevant to Polendo’s
defense that he did not have a gun in the first place. See Garrett v. State, 851 S.W.2d 853, 860 (Tex. Crim. App. 1993)
(“That an individual venireman would set his threshold of reasonable doubt higher than the minimum required to
sustain a jury verdict does not indicate he has a bias or prejudice against the law.”).


                                                        - 13 -
                                                                                                    04-19-00647-CR


offered, counsel objected outside the presence of the jury and obtained a favorable ruling. The

trial court instructed Detective Torres he could say Target personnel recognized Polendo, but not

why. Back on the record, Torres testified only that Mendoza was able to provide him with “Mr.

Polendo’s name.” Then, after the trial court ruled the extraneous offenses were admissible, Torres

testified without objection that, “the name was given to me by loss prevention because he was

there before and committed several other rob—other thefts and he was detained; they had his name,

they had his picture. So I was able to obtain that.”

         Counsel’s decision not to object at that point may have been trial strategy. Again, Polendo

described himself as “a pro” shoplifter, not an aggravated robber. The prior acts of theft were

consistent with his defense that he knew the rules: asset protection officers would leave him alone

as he walked out the door regardless of whether he had a weapon. 4

         Finally, Polendo argues counsel was ineffective because he was unaware of the applicable

penalty range at sentencing. Counsel asked for a five-year sentence, but the minimum was fifteen.

TEX. PENAL CODE ANN. § 29.03(b); TEX. PENAL CODE ANN. § 12.42(c)(1).

         At sentencing, counsel asked “for the minimum sentence of five years.” The State

responded, “we have proven the enhancement allegation, which raises it to a 15-year minimum”

and “proper punishment for someone like Mr. Polendo is no less than 20 years.” After those

arguments, the trial court asked Polendo his plea “to the allegation listed in the indictment, that

you are a repeat offender.” Polendo pleaded not true. Counsel then asked the trial court to consider

that his client had “already paid his dues on that.” Only then did the trial court find Polendo was




4
  Several of the store witnesses testified that standard protocol—in the face of a possible theft—is to offer customer
service, along the lines of “Can I help you? Are you ready to check out? And if they continue going, you don’t fight
the customer. Just basically let them—let them exit.”


                                                        - 14 -
                                                                                  04-19-00647-CR


a repeat offender. So, at the time of counsel’s request for five years, that sentence was still a

possibility for Polendo. TEX. PENAL CODE ANN. § 12.32(a).

       Polendo has not shown that his trial counsel provided ineffective assistance. Accordingly,

we overrule his third issue.

                                         CONCLUSION

       Having overruled Polendo’s issues on appeal, we affirm the trial court’s judgment.

                                                 Beth Watkins, Justice

DO NOT PUBLISH




                                              - 15 -